Citation Nr: 1229500	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  04-21 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip disorder, to include as secondary to a left knee disability. 

2.  Entitlement to service connection for a skin disorder. 

3.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for additional disability resulting from VA treatment for peripheral vascular disease of the right leg in April 2006 to include amputation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Montgomery RO.  In a May 2003 rating decision the RO declined to reopen a claim of service connection for a skin disorder.  In a May 2007 rating decision the RO denied entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 for VA treatment of peripheral vascular disease of the right leg.  

In December 2009, a video conference hearing was held before the undersigned; a transcript of this hearing is associated with the claims file. 

In a July 2010 decision the Board reopened the Veteran's skin disorder claim and remanded that issue together with his claim of entitlement to service connection for a left hip disability and to VA compensation benefits under 38 U.S.C.A. § 1151 for further development and consideration. 

The matters of service connection for a left hip disorder, and compensation benefits under 38 U.S.C.A. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

Acquired ichthyosis and seborrheic keratosis had its onset in service.

CONCLUSION OF LAW

The criteria for entitlement to service connection for acquired ichthyosis and seborrheic keratosis have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for acquired ichthyosis and seborrheic keratosis, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Veteran's service treatment records from July 1969 to March 1971 reflect complaints and treatment for rashes and sores on his hands and finger, a general rash after showering, and cracked skin on his feet.  In his statements and sworn testimony, the Veteran reported a history of chronic skin problems since service.  Further, the current medical records note treatment for various skin conditions.  A VA skin examination was conducted in August 2010.  The examiner opined that the Veteran's acquired ichthyosis and seborrheic keratosis (verruca) were as likely as not the same skin conditions that were treated in service.  As such, service connection for acquired ichthyosis and seborrheic keratosis is warranted.


ORDER

Service connection for acquired ichthyosis and seborrheic keratosis is granted.  


REMAND

The essential basis of this claim is that the Veteran's left hip disability was caused by instability due to his service-connected left knee disability.

The Veteran's service treatment records are negative for any findings, complaints, or treatment of a left hip disability.  

In May 1985, the Veteran sustained a right tibial plateau fracture.  He underwent an open reduction, internal fixation of the fracture in which a bone graft was obtained from his left iliac crest.  The RO denied service connection for a right leg disability in May 2007.  

A VA opinion was rendered in April 2006.  The examiner stated that the bone graft surgery was due to the post-service surgical repair, and that he could find no definitive diagnosis of a left hip condition which could be construed as secondary to the service-connected left knee.  

A VA joints examination was conducted in August 2010.  The examiner opined that the Veteran's left iliac crest bone harvest was the result of surgery for the service-connected left knee disability because it is documented in treatment records.  The probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  This opinion is inadequate as the iliac bone graft was used to treat a nonservice-connected condition, the right tibia, not the service-connected left knee.  Therefore, another opinion which considers the evidence of record is needed.

The Veteran asserts entitlement to VA compensation benefits under 38 U.S.C.A. § 1151 because the Houston VA Medical Center "did not do a proper operation on my right leg and there is something inside my leg and it did not correct the problem."  He also claims that he was discharged on April 18, 2006, with an infection in his right leg which required that he be readmitted to the Biloxi VA Medical Center for three weeks from April 21, 2006, to May 15, 2006, due to that infection.  

The record shows the Veteran was admitted to the Houston VA Medical Center on April 6, 2006, because of severe peripheral vascular disease.  The operation report shows a right femoral-popliteal-above-the-knee with reversed saphenous vein bypass was performed on April 7, 2006.  Doppler signals were strong at the posterior tibial artery, that the Veteran tolerated the procedure well, was extubated, and transferred to the surgical intensive care unit (SICU).  He developed fevers and leucocytosis, and soft tissue swelling around the knee and groin incisions.  These symptoms resolved with antibiotics and he was afebrile for 48 hours on April 18, 2006.  Prior to discharge on April 18, 2006, he was given instructions on his post-operative activities which included a walking regimen, driving, bathing, and lifting.  When contacted on April 19, 2006, he stated he felt better but tired.  

The discharge summary for the period April 21, 2006, to May 15, 2006, at Biloxi shows he was admitted for a non-healing vascular wound.  The discharge summary shows he had improved when discharged. 

VA treatment records refer to a second right femoral-popliteal bypass surgery in September 2006, however, such treatment records are not contained in either the Veteran's claims files or the VA Compensation and Pension Record Interchange (CAPRI) records posted in the Veteran's electronic file contained in the Virtual VA system. 

A February 12, 2007, VA surgery note stated the Veteran had two failed right leg femoral-popliteal surgeries.  He  was subsequently found to have hypercoagulable state which was treated with Coumadin.  The VA surgeon decided that the Veteran could not be offered further surgery to relieve the pain.  

In December 2007, the Veteran underwent a right above-the-knee amputation.  

This issue cannot be resolved without obtaining the VA treatment records pertaining to his September 2006 hospitalization.  In addition, a medical opinion is also required before deciding this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims files (c-files) to the August 2010 VA compensation examiner.  If, for whatever reason, this examiner is no longer available or able to provide this additional comment (addendum opinion), then obtain this additional comment from someone else equally qualified.  In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested medical comment can be provided just with review of the c-files. 

The examiner conducting the evaluation of the Veteran's left hip disability must identify and diagnose any current left hip disability found to be present.  Based on the interview, examination, and review of the claims file, the examiner must opine whether it is at least as likely as not that the currently diagnosed left hip disability is related to or had its onset in service.  Alternatively, the examiner must opine as to whether it is at least as likely as not that any left hip disability (to include the left iliac crest bone harvest) was caused or aggravated by the Veteran's service-connected left knee disability.  The examiner must also provide a rationale.  

If an opinion cannot be made without resort to speculation, the examiner must state so and clearly indicate whether this conclusion was based on full consideration of all the assembled data and evidence, and explain the basis for why an opinion would be speculative.  If the examiner reports that additional information may be obtained that would render an opinion non-speculative, the RO must determine whether such information may be obtained and undertake reasonable efforts to obtain such information.  If obtained, the RO must ensure that it returns the claims folder to the examiner for a non-speculative opinion. 

2.  Ask the Veteran to indicate which VA facility performed his second right femoral-popliteal-above-the-knee with reversed saphenous vein bypass in September 2006.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify him of this in accordance with 38 C.F.R. § 3.159(c) (2011).

3.  After completion of the above development, send the Veteran's claims files to an appropriate VA examiner to determine: 

i) Is it at least as likely as not that VA treatment caused any additional disability?

(ii) If the answer to the above question is yes, then identify the additional disability, and provide an opinion as to whether such additional disability was either: 

(a) caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing this medical treatment; that is, VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent; or

(b) the result of an event that was not reasonably foreseeable; that is, was the event one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided, or was the risk of such event the type of risk that a reasonable health care provider would not have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  The examiner must provide a complete rationale for all conclusions, which should be set forth in a legible report.

4.  Then readjudicate the claims.  If any claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


